Title: To Thomas Jefferson from Bernard Peyton, 8 May 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,  Richd  8 May 1823Your note for $2,000, due at the Farmers Bank today, was curtailed 10 pr ct, without any previous notice, say $200, which I paid—This I understand to be a general thing, with all the dealers at that Bank, of course not to be complained of, but think they might have timed it better for their customers—This curtail is to be regular, on both your notes, say $200 each round on the late $2,000 note, & $400 each round on the $4,000 note, until the curtail closes at the Bank, which will not be, I fear, until they get in their whole debt—This course, together with the refusal of all three of the Banks to discount paper almost entirely, even for 60 Days, renders money exceedingly scarce & the distress very great—Very respectfully Dr sir Yours very TrulyB. Peyton2000–2004000–400